Exhibit 10-h AT&T HEALTH PLAN Effective:January 1, 1987 Revisions Effective:January 1, 2008 AT&T HEALTH PLAN TABLE OF CONTENTS ARTICLE 1 PURPOSE 1 ARTICLE 2 DEFINITIONS 1 ARTICLE 3 ELIGIBILITY 3 ARTICLE 4 BENEFITS 3 ARTICLE 5 TERMINATION OF PARTICIPATION 4 ARTICLE 6 DISABILITY 6 ARTICLE 7 COSTS 7 ARTICLE 8 COVENANT NOT TO COMPETE 8 ARTICLE 9 MISCELLANEOUS 9 ARTICLE 10 COBRA 11 ARTICLE 11 PRIVACY OF MEDICAL INFORMATION 14 AT&T HEALTH PLAN ARTICLE 1PURPOSE The AT&T Health Plan ("Plan") provides Eligible Employees, certain Retired Eligible Employees, and each of their Dependents with supplemental medical, dental, and vision benefits. ARTICLE 2DEFINITIONS For purposes of this Plan, the following words and phrases shall have the meanings indicated, unless the context clearly indicates otherwise: 2.1Basic Plan(s). “Basic Plan(s)” shall mean AT&T’s group managed care medical (known as the AT&T MedicalPlan), dental (non-DHMO option), and vision care plans (including the AT&T Retiree Vision Care Program). For a Participant who Retired on or before August 31, 1992, Basic Plans shall mean the AT&T Medical and Group Life Insurance Plan–CustomCare (“CustomCare”) and dental (non-DHMO option) plans. 2.2CEO."CEO" shall mean the Chief Executive Officer of AT&T Inc. 2.3COBRA.“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. 2.4Committee."Committee" shall mean the Human Resources Committee of the Board of Directors of AT&T Inc. 2.5Dependent(s). “Dependent(s)” shall mean those individuals who would qualify as an Eligible Employee’s dependent(s) under the terms of the major medical Basic Plan in which the Eligible Employee participates, or, if applicable, Substitute Basic Coverage. 2.6Disability."Disability" shall mean qualification for long term disability benefits under Section 3.1 of the Officer Disability Plan. 2.7Eligible Employee."Eligible Employee" shall mean an Officer.Notwithstanding the foregoing, the CEO may, from time to time, exclude any Officer or group of Officers from being an “Eligible Employee” under this Plan. Employees of a company acquired by AT&T shall not be considered an Eligible Employee unless designated as such by the CEO. 2.8Employer. "Employer" shall mean AT&T Inc. or any of its Subsidiaries. 2.9Officer."Officer" shall mean an individual who is designated as an officer level Employee for compensation purposes on the records of AT&T. 1 2.10Participant. “Participant” shall mean an Eligible Employee or Retired Eligible Employee who has been designated to participate in the Plan and his/her Dependent(s). 2.11Plan Year. ”Plan Year” shall mean the calendar year. 2.12Qualified
